Citation Nr: 0210871	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  02-05 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
 in Columbia, South Carolina


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical services rendered at the Palmetto 
Baptist Medical Center in July 2000.

(The issue of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for additional left 
knee disability as a result of VA surgery in April 1989 is 
the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1971 to April 
1974.  This appeal arises from a March 2002 determination of 
the VAMC denying payment or reimbursement for the cost of 
unauthorized medical services rendered at the Palmetto 
Baptist Medical Center in July 2000.  A Notice of 
Disagreement therewith was received in April 2002, and a 
Statement of the Case was issued subsequently that month.  A 
Substantive Appeal was received in May 2002.


REMAND

In his Substantive Appeal which was received in May 2002, the 
veteran requested a hearing before a Member of the Board of 
Veterans Appeals (Board) at the Regional Office (RO) (Travel 
Board hearing).  Although the VAMC noted the veteran's 
request for the Travel Board hearing on VA Form 7216a, as 
well as on VA Form   1-8 dated in June 2002, there is no 
indication in the record that such hearing was ever scheduled 
for the veteran, or that he ever withdrew his request 
therefor.

Therefore, in order to ensure full compliance with due 
process requirements, this case is hereby REMANDED to the RO 
for the following action:

The RO should schedule, at the earliest 
available opportunity, a Travel Board 
hearing for the veteran and any 
witnesses.  Unless the veteran indicates 
a desire to withdraw the outstanding 
hearing request (preferably in writing, 
under his signature), the hearing should 
be held.  Thereafter, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply either a grant or a denial of 
the benefit sought.  The veteran needs take no action until 
notified, but he may submit additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. 
App. 104 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


